Citation Nr: 0521225	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Mark C. Kujawski, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO). 

On the basis of the veteran's written statements in February 
2002 and April 2002 that he did not have tinnitus, the Board 
deems the issue of service connection for tinnitus as 
withdrawn.  38 C.F.R. § 20.204. 

Procedural History

When the appeal was first before the Board in September 2002, 
the Board found that the veteran had submitted new and 
material evidence to reopen the previously denied claim of 
service connection for bilateral hearing loss, and then the 
Board denied the claim of service connection on the merits.  
On appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), the Court, in a July 
2003 order, vacated and remanded the Board's decision for 
failure to adequately address the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA). 

In November 2003, the Board remanded the case to the RO for 
compliance with the VCAA to include the notification 
requirements of 38 U.S.C.A. § 5103(a).  In February 2004 by 
letter, the RO notified the veteran of the VCAA.  In an 
October 2004 decision, after the case was returned to the 
Board, the Board again found that the previously denied claim 
was reopened and then denied the claim on the merits.   

On appeal of the Board's decision to the Court, in a May 2005 
order, the Court granted the parties joint motion for remand 
and vacated and remanded that portion of the Board's decision 
that denied service connection for a bilateral hearing loss 
on the merits because the Board failed to provide an adequate 
statement of its reasons and bases for its decision.  
In order to comply with the Court's order, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

REMAND

The veteran is seeking service connection for a bilateral 
hearing loss, which he contends had onset in service due to 
exposure to acoustic trauma.  

In October 1998, a private physician expressed the opinion 
that the veteran's deafness was not a consequence of 
otosclerosis but a consequence of the noise he was exposed to 
during World War II.

In January 2001, a VA physician expressed the opinion that 
noise exposure did not play a role in the veteran's present 
sensorineural hearing loss.  The physician stated that the 
veteran had no evidence of sensorineural hearing loss on the 
audiograms in November 1958 and January 1959, and more likely 
than not that the sensorineural component to the veteran's 
hearing loss was secondary to otosclerotic disease and 
presbycusis. 

In addition to the conflicting medical evidence, there is no 
medical evidence on the question of the clinical significance 
of the in-service finding of 15/15 hearing on the right on 
entrance and the finding of 12/15 hearing on the right on 
separation from service, which needs to be addressed for 
compliance with the Court's order. 

In light of the foregoing, this matter is REMANDED for the 
following action.

1. Arrange to have the veteran's 
claims file reviewed by a specialist 
in ear diseases.  The specialist is 
asked to express an opinion as to 
the following: Whether it is at 
least as likely as not that the 
current hearing loss is 
etiologically related to noise 
exposure during service?  

a. In formulating the medical 
opinion, the specialist is 
asked to comment on whether the 
finding on separation 
examination of 12/15 hearing in 
the right ear represented 
either a permanent increasing 
in hearing loss related to pre-
existing otosclerosis or 
natural progression of pre-
existing otosclerosis in light 
of the finding of 15/15 hearing 
on the right on entrance, the 
July 1944 entry in the service 
medical records, and the 
audiometric findings by VA in 
December 1958 and January 1959?  

b. The specialist is also asked 
to comment on the clinical 
significance of the finding on 
separation examination of 15/15 
hearing in the left ear in 
light of the finding of 15/15 
hearing in the left ear on 
entrance in the context of a 
permanent increase in the pre-
existing otosclerosis? 

The specialist is asked to 
consider that the term 
"at least as likely as 
not" does not mean 
"within the realm of 
possibility, rather it 
means that the weight of 
the medical evidence both 
for and against the 
conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of causation as it 
is to find against 
causation.  



2. After the above is completed, 
adjudicate the claim.  If the benefit 
sought on appeal is not granted, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




